Exhibit 10.18.2
   
LIMITED PARTNERSHIP UNIT PURCHASE AGREEMENT (13%)


LIMITED PARTNERSHIP UNIT PURCHASE AGREEMENT (this “Agreement”) dated as of
November 30, 2010, by and among MDC PARTNERS INC., a Canadian corporation (the
“Purchaser”), 2265178 Ontario Limited (“Capital C Holdco”), and TONY CHAPMAN,
VICTORIA CALVERLEY, BENNETT KLEIN and TOM CLUNE (collectively, the “Capital C
Principals” and each, a “Capital C Principal”).


WITNESSETH:


WHEREAS, Newport Holdco Partners Holding LP (“Newport”) and the Capital C
Principals formed Capital C Partners LP ("Capital C LP") for the purpose of
demerging the businesses of Capital C Communications LP ("Communications
Holdco"), which consisted of the Capital C business (the "Capital C Business")
and the Kenna business (see reorganization chart attached as Exhibit A to the
Newport Purchase Agreement (the "Reorganization");


AND WHEREAS immediately prior to the execution and delivery of this Agreement,
Newport, Communications Holdco, the Capital C Principals and the Kenna
Principals consummated the transactions contemplated by the Reorganization.  In
connection with such Reorganization, Newport and the Capital C Principals caused
Communications Holdco to transfer all of the assets utilized as the Capital C
Business and certain disclosed liabilities and obligations and the Capital C
Business to Capital C LP, pursuant to an Assignment and Assumption Agreement
(the "Conveyance Documents");


AND WHEREAS, immediately following the Reorganization, Newport held 67.13% of
the partnership units of Capital C LP (the “67% Purchased Units”), and Purchaser
purchased such 67% Purchased Units from Newport pursuant to a Limited
Partnership Purchase Agreement dated the date hereof (the “Newport Purchase
Agreement”), such that after giving effect to such purchase, Purchaser owned
67.13% of Capital C LP, Capital C Holdco owned 20% of Capital C LP and 2265179
Ontario Limited, a wholly owned subsidiary of Capital C Holdco (“2265179”) owned
12.86% of the partnership units of Capital C LP (the “13% Units”);


AND WHEREAS, the issued capital of 2265179 consists of 101 common shares (the
“Purchased Shares”), all of which are legally and beneficially owned by Capital
C Holdco;


AND WHEREAS, Capital C Holdco now desires to sell, and Purchaser desires to
purchase, the Purchased Shares, such that after giving effect to such purchase,
Purchaser will own 67.13% of Capital C LP directly and 12.87% of Capital C LP
through ownership of 2265179 which owns the 13% Units, beneficially and of
record, aggregating a 80.0% ownership interest in Capital C LP and Capital C
Holdco will own 20% of Capital C LP;


AND WHEREAS simultaneous with the execution and delivery of this Agreement, the
Purchaser, Capital C Holdco, the Capital C Principals and Capital C LP are
executing and delivering an amended and restated limited partnership agreement
in respect of Capital C LP (the “Capital C LP Agreement”);

 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties do hereby
agree as follows:
   
ARTICLE I
SALE OF THE PURCHASED SHARES


Section 1.1        Sale of the Purchased Shares.  Subject to the terms and
conditions herein stated, Capital C Holdco agrees to sell, assign, transfer and
deliver to the Purchaser on the Closing Date (as defined in Section 2.2), and
the Purchaser agrees to purchase from Capital C Holdco on the Closing Date,
the  Purchased Shares.
 
ARTICLE II
PURCHASE PRICE AND CLOSING


Section 2.1        Purchase Price; Contingent Payments.  In full consideration
for the purchase by the Purchaser of the 13% Purchased Units, the purchase price
(the "Purchase Price") shall be calculated and paid by the Purchaser to Capital
C Holdco, as set forth in this Section 2.1 below.


(a)        First Contingent Payment. Subject to clauses (h), (i) and (j) below,
within five business days after the Annual Determination for calendar year 2010
and any adjustments thereto shall have become binding on the parties in
accordance with the Capital C LP Agreement, the Purchaser shall pay to Capital C
Holdco the First Contingent Payment ("FAP"), calculated as follows:


FAP = 36% x 2010 PBT


; provided, however, that for purposes of calculating the FAP, “2010 PBT” shall
be calculated for the period commencing on the Closing Date and ending on
December 31, 2010.


(b)       Second Contingent Payment. Subject to clauses (h), (i) and (j) below,
within five business days after the Annual Determination for calendar year 2011
and any adjustments thereto shall have become binding on the parties in
accordance with the Capital C LP Agreement, the Purchaser shall pay to Capital C
Holdco the Second Contingent Payment ("SAP"), calculated as follows:


SAP = Applicable Percentage x 36% x 2011 PBT

 
2

--------------------------------------------------------------------------------

 


; provided, however, in the event that 2011 PBT were less than $3,400,000, then
SAP shall equal (A) the excess, if any, of (i) 2011 PBT over (ii) $2,040,000,
multiplied by (B) 90%, multiplied by (C) the Applicable Percentage;


provided further, however, in the event that 2011 PBT were greater than
$4,000,000 (such excess, the “2011 Excess”), then the Purchaser shall pay to
Capital C Holdco an additional payment calculated as follows: the Applicable
Multiplier (as defined below) multiplied by the 2011 Excess (the “2011 Top-Up”).


(c)        Third Contingent Payment. Subject to clauses (h), (i) and (j) below,
within five business days after the Annual Determination for calendar year 2012
and any adjustments thereto shall have become binding on the parties in
accordance with the Capital C LP Agreement, the Purchaser shall pay to Capital C
Holdco the Third Contingent Payment ("TAP"), calculated as follows:


TAP = Applicable Percentage x 36% x 2012 PBT


; provided, however, in the event that 2012 PBT were less than $3,400,000, then
TAP shall equal (A) the excess, if any, of (i) 2012 PBT over (ii) 2,040,000,
multiplied by (B) 90%, multiplied by (C) the Applicable Percentage;


provided further, however, in the event that (x) 2011 PBT minus (y) (i) SAP
divided by the Applicable Percentage applicable to SAP divided by (ii) 90%, were
less than $2,040,000, then for purposes of the calculations of TAP above, 2012
PBT shall be reduced by the amount of such shortfall;


provided further, however, in the event that (x) 2011 PBT minus (y) (i) SAP
divided by the Applicable Percentage applicable to SAP divided by (ii) 90%, were
greater than $2,040,000, and 2012 PBT were greater than $4,000,000 (such excess,
the “2012 Excess”), then the Purchaser shall pay to Capital C Holdco an
additional payment calculated as follows: the Applicable Multiplier multiplied
by the 2012 Excess (the “2012 Top-Up”).
   
(d)        Fourth Contingent Payment. Subject to clauses (h), (i) and (j) below,
within five business days after the Annual Determination for calendar year 2013
and any adjustments thereto shall have become binding on the parties in
accordance with the Capital C LP Agreement, the Purchaser shall pay to Capital C
Holdco the Fourth Contingent Payment ("FOAP"), calculated as follows:


FOAP = Applicable Percentage x 36% x 2013 PBT


; provided, however, in the event that 2013 PBT were less than $3,400,000, then
FOAP shall equal (A) the excess, if any, of (i) 2013 PBT over (ii) 2,040,000,
multiplied by (B) 90%, multiplied by (C) the Applicable Percentage;

 
3

--------------------------------------------------------------------------------

 


provided further, however, in the event that (x) the sum of 2011 PBT and 2012
PBT minus (y) (i) the sum of (A) SAP divided by the Applicable Percentage
applicable to SAP and (B) TAP divided by the Applicable Percentage applicable to
TAP divided by (ii) 90%, were less than $4,080,000, then for purposes of the
calculations of FOAP above, 2013 PBT shall be reduced by the amount of such
shortfall;


provided further, however, in the event that (x) the sum of 2011 PBT and 2012
PBT minus (y) (i) the sum of (A) SAP divided by the Applicable Percentage
applicable to SAP and (B) TAP divided by the Applicable Percentage applicable to
TAP divided by (ii) 90%, were greater than $4,080,000, and 2013 PBT were greater
than $4,000,000 (such excess, the “2013 Excess”), then the Purchaser shall pay
to Capital C Holdco an additional payment calculated as follows: the Applicable
Multiplier multiplied by the 2013 Excess (the “2013 Top-Up”).


(e)        Fifth Contingent Payment.  Subject to clauses (h), (i) and (j) below,
within five business days after the Annual Determination for calendar year 2014
and any adjustments thereto shall have become binding on the parties in
accordance with the Capital C LP Agreement, the Purchaser shall pay to Capital C
Holdco the Fifth Contingent Payment ("FIAP"), calculated as follows:


FIAP = Applicable Percentage x 36% x 2014 PBT


; provided, however, in the event that 2014 PBT were less than 3,400,000, then
FIAP shall equal (A) the excess, if any, of (i) 2014 PBT over (ii) $2,040,000,
multiplied by (B) 90%, multiplied by (C) the Applicable Percentage;


; provided further, however, in the event that (x) the sum of 2011 PBT, 2012 PBT
and 2013 PBT minus (y) (i) the sum of (A) SAP divided by the Applicable
Percentage applicable to SAP, (B) TAP divided by the Applicable Percentage
applicable to TAP and (C) FOAP divided by the Applicable Percentage applicable
to FOAP divided by (ii) 90%, were less than $6,120,000, then for purposes of the
calculations of FIAP above, 2014 PBT shall be reduced by the amount of such
shortfall;


provided further, however, in the event that (x) the sum of 2011 PBT, 2012 PBT
and 2013 PBT minus (y) (i) the sum of (A) SAP divided by the Applicable
Percentage applicable to SAP, (B) TAP divided by the Applicable Percentage
applicable to TAP and (C) FOAP divided by the Applicable Percentage applicable
to FOAP divided by (ii) 90%, were greater than $6,120,000, and 2014 PBT were
greater than $4,000,000 (such excess, the “2014 Excess”), then the Purchaser
shall pay to Capital C Holdco an additional payment calculated as follows: the
Applicable Multiplier multiplied by the 2014 Excess (the “2014 Top-Up”).


(f)        Last Contingent Payment.  Subject to clauses (h), (i) and (j) below,
within five business days after the Annual Determination for calendar year 2015
and any adjustments thereto shall have become binding on the parties in
accordance with the Capital C LP Agreement, the Purchaser shall pay to Capital C
Holdco the Last Contingent Payment ("LAP"), calculated as follows:

 
4

--------------------------------------------------------------------------------

 


LAP = Applicable Percentage x 36% x 2015 PBT


; provided, however, in the event that 2015 PBT were less than $3,400,000, then
LAP shall equal (A) the excess, if any, of (i) 2015 PBT over (ii) $2,040,000,
multiplied by (B) 90%, multiplied by (C) the Applicable Percentage;


; provided further, however, in the event that (x) the sum of 2011 PBT, 2012
PBT, 2013 PBT and 2014 PBT minus (y) (i) the sum of (A) SAP divided by the
Applicable Percentage applicable to SAP, (B) TAP divided by the Applicable
Percentage applicable to TAP, (C) FOAP divided by the Applicable Percentage
applicable to FOAP and (D) FIAP divided by the Applicable Percentage applicable
to FIAP, divided by (ii) 90%, were less than $8,160,000, then for purposes of
the calculations of LAP above, 2015 PBT shall be reduced by the amount of such
shortfall;


provided further, however, in the event that (x) the sum of 2011 PBT, 2012 PBT,
2013 PBT and 2014 PBT minus (y) (i) the sum of (A) SAP divided by the Applicable
Percentage applicable to SAP, (B) TAP divided by the Applicable Percentage
applicable to TAP, (C) FOAP divided by the Applicable Percentage applicable to
FOAP and (D) FIAP divided by the Applicable Percentage applicable to FIAP,
divided by (ii) 90%, were greater than $8,160,000, and 2015 PBT were greater
than $4,000,000 (such excess, the “2015 Excess”), then the Purchaser shall pay
to Capital C Holdco an additional payment calculated as follows: the Applicable
Multiplier multiplied by the 2015 Excess (the “2015 Top-Up”).


(g)        No Negative Payments.  In the event that the calculation of FAP, SAP,
TAP, FOAP, FIAP or LAP, as the case may be, results in an amount which is less
than zero, such Purchase Price component shall be deemed to be zero.


(h)        Additional Top-Up Payments. Capital C Holdco and/or management (to
the extent management has either purchased or received from Capital C Holdco its
equity interests) shall be eligible to receive the 2011 Top-Up, 2012 Top-Up,
2013 Top-Up, 2014 Top-Up or 2015 Top-Up (collectively, the “Top-Up Payments”)
within thirty (30) days after the Annual Determination (as defined below) has
been determined for each calendar year commencing in 2011 and continuing only
during the period of time in which Capital C Holdco and/or management (to the
extent management has either purchased or received from Capital C Holdco its
equity interests) continues to own equity interests in Capital C LP.  For the
purposes of calculating any Top-Up Payment, the “Applicable Multiplier” shall
mean 10%; provided, however, that if at any time Capital C Holdco and/or
management (to the extent management has either purchased or received from
Capital C Holdco its equity interests) owns less than 20% of the limited
partnership interests in Capital C LP, then the Applicable Multiplier shall be
reduced on a pro rata basis to reflect such reduced equity holdings.


(i)         Payment of the Purchase Price; Limitations and Conditions Precedent
to Contingent Payments and Top-Up Payments. Payment of each component of the
Purchase Price and any Contingent Payment or Top-Up Payments that is required to
be made under this Section 2.1 shall be made in Canadian dollars by the
Purchaser by direct wire transfer to the account of Capital C Holdco, as set
forth on Schedule 2.1 (or to such other account as Capital C Holdco may notify
the Purchaser in writing).  Notwithstanding the foregoing provisions in this
Section 2.1, the Purchaser shall not be obligated to pay any Contingent Payments
or Top-Up Payments to Capital C Holdco unless and until (i) Capital C LP has
Working Capital of at least the Working Capital Target for a continuous period
of at least 6 months, (ii) Capital C LP has paid Capital C Holdco the
Pre-Closing Undistributed Profit Amount in accordance with the Capital C LP
Agreement and (iii) Capital C LP has sufficient cash on-hand to pay
distributions due in accordance with the Capital C LP Agreement.

 
5

--------------------------------------------------------------------------------

 
 
(j)         Termination of Contingent Payments.  Upon the exercise and closing
of a Call option or the consummation of a sale to a Prospective Purchaser (as
such terms are defined in the Capital C LP Agreement) pursuant to the Capital C
LP Agreement (collectively, a "Sale Event"), Capital C Holdco’s right to receive
any Contingent Payments based upon PBT for the calendar year in which the
applicable Sale Event occurred or for any calendar year(s) thereafter, shall
cease, and the obligation of the Purchaser to pay to Capital C Holdco any such
Contingent Payments shall terminate, contemporaneously with the applicable Sale
Event.


2.2 
Definitions.



 
(i)
"Contingent Payments" shall mean the aggregate amount of the payments made in
Sections 2.1(a) through (f).



 
(ii)
“Annual Determination” shall have the meaning ascribed to such term in the
Capital C LP Agreement.



 
(iii)
"Applicable Percentage" shall mean, with respect to any Contingent Payment, a
percentage equal to the result of (A) the quotient of (x) the average number of
LP Units of Capital C LP owned by Capital C Holdco during the calendar year for
which PBT is used to calculate such Contingent Payment (such average being
determined as the quotient of (1) the sum of the products of the varying numbers
of LP Units so owned by Capital C Holdco by the number of days in such year each
such number was owned by Capital C Holdco, and (2) 365 or 366 days, as
applicable for such year), divided by (y) the average total number of
outstanding Class A Units and LP Units for such year (calculated on the same
basis as provided in the parenthetical under (A)(x) above), divided by (B) 20%.



 
(iv)
"GAAP" shall mean United States generally accepted accounting principles
consistently applied.



 
(v)
“Pre-Closing Undistributed Profit Amount” shall mean the amount of undistributed
profits owed to the Capital C Principals from Communications Holdco immediately
prior to the consummation of the Reorganization, which amount shall be
determined as of the Closing Date in accordance with the Capital C LP Agreement
and which amount is estimated at Closing to be equal to $627,000.



 
(vi)
"PBT" with respect to any year, shall mean the consolidated net income (loss) of
Capital C LP before provision for any income taxes for such year, determined in
accordance with GAAP; provided, however, that for purposes of calculating PBT
for 2010, PBT shall be deemed to include the PBT of the Capital C Business for
the period from the Closing Date through December 31, 2010.


 
6

--------------------------------------------------------------------------------

 
 
 
(vii)
“Working Capital” shall mean current assets minus current liabilities as
determined in accordance with GAAP.



(viii)
“Working Capital Target” shall mean the sum of (x) $1,250,000 plus (b) the
Pre-Closing Undistributed Profit Amount (to the extent not yet distributed in
accordance with the Capital C LP Agreement).



Section 2.3        Closing.  The closing of the transactions contemplated by
this Agreement (the "Closing") shall take place simultaneously with the
execution and delivery of this Agreement on the date hereof, at the offices of
MDC Partners Inc., 45 Hazelton Avenue, Toronto, Ontario, M5R 2E3, or by the
exchange of documents and instruments by mail, courier, telecopy and wire
transfer to the extent mutually acceptable to the parties hereto (such date is
herein referred to as the "Closing Date").
                       

ARTICLE III
REPRESENTATIONS OF CAPITAL C HOLDCO AND THE CAPITAL C PRINCIPALS
                  

Capital C Holdco and the Capital C Principals, jointly and severally, represent
and warrant to and with the Purchaser, as follows:


Section 3.1        Execution and Validity of Agreements.


3.1.1      Execution and Validity.  Capital C Holdco has the full legal right
and capacity to enter into this Agreement and to perform its obligations
hereunder.  This Agreement has been duly and validly executed and delivered by
Capital C Holdco and, assuming due authorization, execution and delivery by the
Purchaser, constitutes a legal, valid and binding obligation of Capital C
Holdco, enforceable against Capital C Holdco in accordance with its terms.


3.1.2      No Restrictions.  There is no suit, action, claim, investigation or
inquiry by any court, tribunal, arbitrator, authority, agency, commission,
official or other instrumentality of Canada, any foreign country or any domestic
or foreign state, county, city or other political subdivision ("Governmental or
Regulatory Authority"), and no legal, administrative or arbitration proceeding
is pending or, to the Capital C Principals' knowledge, threatened against
Capital C Holdco with respect to the execution, delivery and performance of this
Agreement or the transactions contemplated hereby or any other agreement entered
into by Capital C Holdco in connection with the transactions contemplated
hereby.
 
 
7

--------------------------------------------------------------------------------

 

3.1.3      Non-Contravention; Approvals and Consents.  The execution, delivery
and performance by the Capital C Principals and Capital C Holdco of their
respective obligations under this Agreement and the Conveyance Documents and the
consummation of the transactions contemplated hereby and thereby, will not (a)
violate, conflict with or result in the breach of any provision of the
declaration and limited partnership agreement (or other comparable documents) of
Capital C LP or Capital C Holdco; (b) result in the violation by Capital C LP or
Capital C Holdco of any Laws or Orders of any Governmental or Regulatory
Authority, or (c) conflict with, result in a violation or breach of, constitute
(with or without notice or lapse of time or both) a default under, or require
Capital C LP or Capital C Holdco to obtain any consent, approval or action of,
make any filing with or give any notice to, or result in or give to any Person
any right of payment or reimbursement, termination, cancellation, modification
or acceleration of, or result in the creation or imposition of any Lien upon any
of their respective assets or properties, or under any of the terms, conditions
or provisions of any Contract to which Capital C LP or Capital C Holdco is a
party or by which Capital C LP or Capital C Holdco or any of their respective
assets or properties are or were bound.  Except as set forth in Schedule 3.2.10,
no consent, approval or action of, filing with or notice to any Governmental or
Regulatory Authority or other Person is necessary or required under any of the
terms, conditions or provisions of any Law or Order of any Governmental or
Regulatory Authority or any contract to which Capital C LP or Capital C Holdco
is a party, or by which their respective assets or properties were or are bound,
for the execution and delivery of this Agreement or the Conveyance Documents,
the performance by Capital C LP or Capital C Holdco of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby.


3.2        Proceeds of Purchase Price.  Capital C Holdco has not agreed or made
any written or verbal commitment to give any employee of Capital C LP (or any
family member or any affiliate of the employee of Capital C LP) any portion or
share of the Purchase Price in the form of a bonus, gift, award, or any similar
type of remuneration.  The Capital C Principals agree that, from and after the
date hereof, no portion or proceeds of the Purchase Price shall be used to
compensate or give to any employee of Capital C LP (or any family member of any
employee of Capital C LP) a bonus, gift, award, or any similar type of
remuneration.


3.3        Limited Partnership Units and Purchased Shares Free and Clear of All
Liens; No Options or Restrictions; Subsidiaries and Investments.  Immediately
prior to the consummation of the transactions contemplated by this Agreement,
(a) Capital C Holdco owns of record and beneficially has valid title to the
Purchased Shares, and (b) 2265179 owns of record and beneficially has valid
title to the 13% Units of Capital C LP, and such ownership, in each case, is
free and clear or all Liens.  There are no outstanding subscriptions, options,
warrants, rights (including "phantom stock rights"), calls, commitments,
understandings, conversion rights, rights of exchange, plans or other agreements
of any kind providing for the purchase, issuance or sale of any equity or
ownership or proprietary interest of 2265179 or the 13% Units, or which grants
any Person (other than 2265179 or the Capital C Principals) the right to share
in the earnings of Capital C LP.  2265179 does not, directly or indirectly, own
any equity interest in or have any voting rights with respect to any Person
other than the 13% Units.  There are no outstanding subscriptions, options,
rights, warrants, calls, commitments or arrangements of any kind to acquire any
of the Purchased Shares or 13% Units and there are no agreements or
understandings with respect to the sale or transfer of any of the Purchase
Shares or 13% Units other than this Agreement. There is no suit, action, claim,
investigation or inquiry by any Governmental or Regulatory Authority, and no
legal, administrative or arbitration proceeding pending or, to the knowledge of
Capital C Holdco or the Capital C Principals, threatened, against 2265179,
Capital C Holdco or Capital C LP or any of the Purchased Shares or any of the
13% Units, with respect to the execution, delivery and performance of this
Agreement or the Conveyance Documents or the transactions contemplated hereby or
thereby or any other agreement entered into by Capital C Holdco in connection
with the transactions contemplated hereby or thereby.

 
8

--------------------------------------------------------------------------------

 
 
Section 3.4        Brokers.  No broker, finder, agent or similar intermediary
has acted on behalf of Capital C Holdco in connection with this Agreement or the
transactions contemplated hereby, and no brokerage commissions, finder's fees or
similar fees or commissions are payable by the Capital C Holdco or the Capital C
Principals in connection therewith based on any agreement, arrangement or
understanding with either of them.


Section 3.5  Reaffirmation of Representations and Warranties.  Capital C Holdco
and the Capital C Principals hereby reaffirm and restate, to Purchaser, each of
their respective representations and warranties set forth in Article III.C. of
the Newport Purchase Agreement, which representations and warranties shall be
true and correct as of the Closing Date.
 
ARTICLE IV
REPRESENTATIONS OF THE PURCHASER


The Purchaser represents, warrants and agrees to and with Capital C Holdco as
follows:


Section 4.1        Existence and Good Standing.  The Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of the
Province of Ontario with full corporate power and authority to own its property
and to carry on its business all as and in the places where such properties are
now owned or operated or such business is now being conducted.


Section 4.2        Execution and Validity of Agreement.  The Purchaser has the
full corporate power and authority to make, execute, deliver and perform this
Agreement and the transactions contemplated hereby.  The execution and delivery
of this Agreement by the Purchaser and the consummation of the transactions
contemplated hereby have been duly authorized by all required corporate action
on behalf of the Purchaser.  This Agreement has been duly and validly executed
and delivered by the Purchaser and, assuming due authorization, execution and
delivery by Capital C Holdco and the Capital C Principals, constitutes the
legal, valid and binding obligation of the Purchaser, enforceable against it in
accordance with its terms.


Section 4.3        Litigation.  There is no action, suit, proceeding at law or
in equity by any Person, or any arbitration or any administrative or other
proceeding by or before (or to the knowledge of the Purchaser, any investigation
by), any Governmental or Regulatory Authority pending or, to the knowledge of
the Purchaser, threatened against the Purchaser or any of their respective
properties or rights with respect to this Agreement.  The Purchaser is not
subject to any Order entered in any lawsuit or proceeding with respect to this
Agreement or the transactions contemplated hereby.
 
 
9

--------------------------------------------------------------------------------

 

Section 4.4        Non-Contravention; Approvals and Consents.  The execution,
delivery and performance by the Purchaser of its obligations hereunder and the
consummation of the transactions contemplated hereby will not (a) violate,
conflict with or result in the breach of any provision of the certificate of
incorporation and bylaws of the Purchaser, (b) result in the violation by the
Purchaser of any Laws or Orders of any Governmental or Regulatory Authority
applicable to the Purchaser or any of its assets or properties, or (c) result in
a violation or breach of, constitute (with or without notice or lapse of time or
both) a default under, or require the Purchaser to obtain any consent, approval
or action of, make any filing with or give any notice to, or result in or give
to any Person any right of payment or reimbursement, termination, cancellation,
modification or acceleration of, or, except for such Liens as may be created in
connection with an MDC Financing (as defined in Section 6.1 hereof), result in
the creation or imposition of any Lien upon any of the respective assets or
properties of the Purchaser, under any of the terms, conditions or provisions of
any Contract to which the Purchaser is a party or by which the Purchaser or any
of its assets or properties are bound. No consent, approval or action of, filing
with or notice to any Governmental or Regulatory Authority or other Person is
necessary or required under any of the terms, conditions or provisions of any
Law or Order of any Governmental or Regulatory Authority or any Contract to
which the Purchaser is a party or by which the Purchaser or any of its assets or
properties are bound for the execution and delivery of this Agreement by the
Purchaser, the performance by the Purchaser of its obligations hereunder or the
consummation by the Purchaser of the transactions contemplated hereby


Section 4.5        Brokers.  No broker, finder, agent or similar intermediary
has acted on behalf of the Purchaser in connection with this Agreement or the
transactions contemplated hereby, and no brokerage commissions, finder's fees or
similar fees or commissions are payable by the Purchaser in connection therewith
based on any agreement, arrangement or understanding with either of them.


ARTICLE V
ACTIONS AT CLOSING


Simultaneously herewith:


Section 5.1       Tax Restructuring Proceedings. All proceedings to be taken in
connection with the transactions contemplated by this Agreement, including,
without limitation, the pre-closing transactions constituting the
Reorganization, the Conveyance Documents and all documents incident thereto must
be reasonably satisfactory in form and substance to the Purchaser and its
counsel, and the Purchaser shall have received copies of all such documents and
other evidences as it or its counsel reasonably requested in order to establish
the consummation of such transactions and the taking of all proceedings in
connection therewith.


Section 5. 2       Certified Resolutions.  Capital C Holdco shall have delivered
to the Purchaser a copy of the resolutions of authorizing the execution,
delivery and performance of this Agreement and the Conveyance Documents and the
transactions contemplated hereby and thereby, certified by one of its officers.


Section 5.3        Limited Partnership Agreement.  The Capital C Principals and
the Purchaser shall have entered into the Amended and Restated Capital C LP
Agreement.

 
10

--------------------------------------------------------------------------------

 
 
ARTICLE VI
OTHER AGREEMENTS


Section 6.1        MDC Financing.  Notwithstanding anything to the contrary
contained in this Agreement, in consideration for the payment of the Purchase
Price under Section 2.1 hereof and for other good and valuable consideration,
the parties hereto hereby (i) agree that MDC Partners and/or one or more of its
affiliates, in connection with its or any of its affiliates' current or future
credit facilities, debt offerings (including, without limitation, senior,
subordinated or mezzanine debt issued in a public offering or a Regulation S or
Rule 144A private placement) or any other debt agreements, shall be entitled to:
(w) pledge or grant a security interest in or otherwise have a lien placed upon
the Purchaser's Limited Partnership Units; (x) pledge or grant a security
interest in or to otherwise have a lien placed upon the assets and properties of
Capital C LP, and/or their respective subsidiaries; (y) assign all of its
rights, benefit, title and interest in Capital C LP and distributions therefrom,
including, without limitation, all rights and claims pursuant to and under the
Call and/or Sale Request (as such terms are defined in the applicable Limited
Partnership Agreement) to or to an agent or representative on behalf of, its
bank or lender or group of banks or group of lenders from time to time (as
applicable and collectively, the "Lender"); and (z) have Capital C LP provide
guarantees and such other ancillary security and related documentation as
reasonably required by the Lender from time to time (the items in (w), (x), (y)
and (z) being collectively referred to as an "MDC Financing"); and (ii) consent
unconditionally to (x) the granting of all security and the execution of all
documents required in connection with an MDC Financing and the enforcement
thereof, where applicable, by the Lender; and (y) any transaction by which the
Lender becomes the absolute legal and beneficial owner of any limited
partnership Units which have been pledged or assigned to it.


Section 6.2        Equity Securities of Capital C Holdco.


(a)         As long as Capital C Holdco beneficially owns any equity interests
in Capital C LP, no Capital C Principals shall sell or in any other way
transfer, assign, distribute, pledge, encumber or otherwise dispose of any of
the equity securities of Capital C Holdco or permit Capital C Holdco to issue
any additional equity securities, other than (i) transfers among the Capital C
Principals, (ii) transfers to Capital C employees or (iii) the issuance of
shares to Capital C LP employees, in each case only with the prior written
consent of MDC Partners.


(b)         From and after the Closing, Capital C Holdco covenants and agrees
that it shall not, directly or indirectly (i) authorize, create, issue, amend or
modify any equity interests (whether common or preferred), subscriptions,
options, warrants, rights (including "phantom equity rights"), calls,
commitments, understandings, conversion rights, rights of exchange, plans or
other agreements of any kind, providing for the purchase, issuance or sale of
any membership interests, profits interests, capital interests or equity
interests of any kind in Capital C Holdco; or (ii) provide compensation to any
employee of Capital C LP or any subsidiary, if any, except to the extent such
employee was entitled or eligible to receive such compensation at the time of,
and as a result of, the Closing.  Capital C Holdco further covenants and agrees
that it shall not, directly or indirectly modify or amend Capital C Holdco's
Articles of Incorporation (as amended through the Closing Date), a copy of each
of which is attached hereto, without the prior written consent of MDC Partners.

 
11

--------------------------------------------------------------------------------

 
 
ARTICLE VII
SURVIVAL; INDEMNITY


Section 7.1       Survival.  Notwithstanding any right of any party hereto fully
to investigate the affairs of any other party, and notwithstanding any knowledge
of facts determined or determinable pursuant to such investigation or right of
investigation, each party hereto shall have the right to rely fully upon the
representations, warranties, covenants and agreements of the other parties
contained in this Agreement and the Schedules, if any, furnished by any other
party pursuant to this Agreement, or in any certificate or document delivered at
the Closing by any other party.  Subject to the limitations set forth in Section
7.6, the respective representations, warranties, covenants and agreements of
Capital C Holdco, the Capital C Principals and the Purchaser contained in this
Agreement shall survive the Closing.


Section 7.2        Obligation of Capital C Holdco and the Capital C Principals
to Indemnify.
 
7.2.1      General Indemnity.  Subject to the limitations contained in Sections
7.6.1 and 7.6.2, Capital C Holdco and the Capital C Principals hereby agree,
jointly and severally, to indemnify the Purchaser and its affiliates,
stockholders, officers, directors, employees, agents, representatives and
successors, permitted assignees of the Purchaser and their affiliates
(individually, a "Purchaser Indemnified Party" and collectively, the "Purchaser
Indemnified Parties") against, and to protect, save and keep harmless the
Purchaser Indemnified Parties from, and to pay on behalf of or reimburse the
Purchaser Indemnified Parties as and when incurred for, any and all liabilities
(including liabilities for Taxes), obligations, losses, damages, penalties,
demands, claims, actions, suits, judgments, settlements, penalties, interest,
out-of-pocket costs, expenses and disbursements (including reasonable costs of
investigation, and reasonable attorneys', accountants' and expert witnesses'
fees) of whatever kind and nature (collectively, "Losses"), that may be imposed
on or incurred by any Purchaser Indemnified Party as a consequence of, in
connection with, incident to, resulting from or arising out of or in any way
related to or by virtue of: (a) any misrepresentation, inaccuracy or breach of
any warranty or representation contained in Article III hereof or in any
certificate delivered by Capital C Holdco or the Capital C Principals at the
Closing or otherwise in connection herewith; (b) any action, demand, proceeding,
investigation or claim by any third party (including any Governmental or
Regulatory Authority) against or affecting any Purchaser Indemnified Party which
may give rise to or evidence the existence of or relate to a misrepresentation
or breach of any of the representations and warranties of Capital C Holdco or
the applicable Capital C Principals contained in Article III hereof or in any
certificate delivered by Capital C Holdco or the applicable Capital C Principals
at the Closing or otherwise in connection herewith; (c) any breach or failure by
Capital C Holdco or the applicable Capital C Principals to comply with, perform
or discharge any obligation, agreement or covenant by Capital C Holdco or the
Capital C Principals contained in this Agreement; or (d) any liability or
obligation or any assertion against any Purchaser Indemnified Party, arising out
of or relating, directly or indirectly, to any Excluded Asset or any Retained
Liability (as such terms are defined in the Conveyance Documents) or other
liability arising, in whole or in part, out of the conduct of the business of
Communications Holdco or any of its subsidiaries or successors, if any, prior to
the Closing except for the Assumed Liabilities (as such term is defined in the
Conveyance Documents).

 
12

--------------------------------------------------------------------------------

 
 
7.2.2      Losses.  The term "Losses" as used in this Article VII is not limited
to matters asserted by third parties against any Purchaser Indemnified Party but
includes Losses incurred or sustained by a Purchaser Indemnified Party in the
absence of Third Party Claims (as defined in Section 7.4.2 hereof).


Section 7.3        Obligation of the Purchaser to Indemnify.  Subject to the
limitations set forth in Section 7.6.3 hereof, the Purchaser hereby agrees to
indemnify Capital C Holdco, Capital C and the Capital C Principals (individually
a "Company Indemnified Party" and collectively, the "Company Indemnified
Parties") against, and to protect, save and keep harmless the Company
Indemnified Parties from, and to pay on behalf of or reimburse the Company
Indemnified Parties as and when incurred for, any and all Losses that may be
imposed on or incurred by the Company Indemnified Parties as a consequence of,
in connection with, incident to, resulting from or arising out of or in any way
related to or by virtue of: (a) any misrepresentation, inaccuracy or breach of
any warranty or representation of the Purchaser contained in Article IV hereof
or in any certificate delivered by the Purchaser at the Closing; or (b) any
action, demand, proceeding, investigation or claim by any third party (including
any Governmental or Regulatory Authority) against or affecting any Company
Indemnified Party which may give rise to or evidence the existence of or relate
to a misrepresentation or breach of any of the representations and warranties of
the Purchaser contained in Article IV hereof or in any certificate delivered by
the Purchaser at the Closing; or (c) any breach or failure by the Purchaser to
comply with, perform or discharge any obligation, agreement or covenant by the
Purchaser contained in this Agreement.


Section 7.4        Indemnification Procedures.


7.4.1      Non-Third Party Claims.


(a)         In the event that any Person entitled to indemnification under this
Agreement (an "Indemnified Party") asserts a claim for indemnification which
does not involve a Third Party Claim (as defined in Section 7.4.2) (a "Non-Third
Party Claim"), against which a Person is required to provide indemnification
under this Agreement (an "Indemnifying Party"), the Indemnified Party shall give
written notice to the Indemnifying Party (the "Non-Third Party Claim Notice"),
which Non-Third Party Claim Notice shall (i) describe the claim in reasonable
detail, and (ii) indicate the amount (estimated, if necessary, and to the extent
feasible) of the Losses that have been or may be suffered by the Indemnified
Party.
 
 
13

--------------------------------------------------------------------------------

 

(b)         The Indemnifying Party may acknowledge and agree by written notice
(the "Non-Third Party Acknowledgement of Liability") to the Indemnified Party to
satisfy the Non-Third Party Claim within 30 days of receipt of the Non-Third
Party Claim Notice.  In the event that the Indemnifying Party disputes the
Non-Third Party Claim, the Indemnifying Party shall provide written notice of
such dispute (the "Non-Third Party Dispute Notice") to the Indemnified Party
within 30 days of receipt of the Non-Third Party Claim Notice (the "Non-Third
Party Dispute Period"), setting forth a reasonable basis of such dispute.  In
the event that the Indemnifying Party shall fail to deliver the Non-Third Party
Acknowledgement of Liability or Non-Third Party Dispute Notice within the
Non-Third Party Dispute Period, the Indemnifying Party shall be deemed to have
acknowledged and agreed to pay the Non-Third Party Claim in full and to have
waived any right to dispute the Non-Third Party Claim.  Once the Indemnifying
Party has acknowledged and agreed to pay any Non-Third Party Claim pursuant to
this Section 7.4.1, or once any dispute under this Section 7.4.1 has been
finally resolved in favor of indemnification by a court or other tribunal of
competent jurisdiction, subject to the provisions of Section 7.6.1, the
Indemnifying Party shall pay the amount of such Non-Third Party Claim to the
Indemnified Party within 10 days of the date of acknowledgement or resolution,
as the case may be, to such account and in such manner as is designated in
writing by the Indemnified Party.


7.4.2      Third-Party Claims.


(a)         In the event that any Indemnified Party asserts a claim for
indemnification or receives notice of the assertion of any claim or of the
commencement of any action or proceeding by any Person who is not a party to
this Agreement or an affiliate of a party to this Agreement in respect of which
such Indemnified Party is entitled to indemnification by an Indemnifying Party
under this Agreement (a "Third Party Claim"), the Indemnified Party shall give
written notice to the Indemnifying Party (the "Third Party Claims Notice")
within 20 days after asserting or learning of such Third Party Claim (or within
such shorter time as may be necessary to give the Indemnifying Party a
reasonable opportunity to respond to such claim), together with a statement
specifying the basis of such Third Party Claim.  The Third Party Claim Notice
shall (i) describe the claim in reasonable detail, and (ii) indicate the amount
(estimated, if necessary, and to the extent feasible) of the Losses that have
been or may be suffered by the Indemnified Party. The Indemnifying Party must
provide written notice to the Indemnified Party that it is either (i) assuming
responsibility for the Third Party Claim or (ii) disputing the claim for
indemnification against it (the "Indemnification Notice")  The Indemnification
Notice must be provided by the Indemnifying Party to the Indemnified Party
within 15 days after receipt of the Third Party Claims Notice or within such
shorter time as may be necessary to give the Indemnified Party a reasonable
opportunity to respond to such Third Party Claim (the "Indemnification Notice
Period").


(b)         If the Indemnifying Party provides an Indemnification Notice to the
Indemnified Party within the Indemnification Notice Period that it assumes
responsibility for the Third Party Claim (the "Defense Notice"), the
Indemnifying Party shall conduct at its expense the defense against such Third
Party Claim in its own name, or if necessary in the name of the Indemnified
Party.  The Defense Notice shall specify the counsel the Indemnifying Party will
appoint to defend such claim ("Defense Counsel"); provided, however, that the
Indemnified Party shall have the right to approve the Defense Counsel, which
approval shall not be unreasonably withheld or delayed, except that such
approval may be withheld if the defense is to be in the name of the Indemnified
Party.  In the event that the Indemnifying Party fails to give the
Indemnification Notice within the Indemnification Notice Period, the Indemnified
Party shall have the right to conduct the defense and to compromise and settle
such Third Party Claim without the prior consent of the Indemnifying Party and
subject to the provisions of Section 7.6.1, the Indemnifying Party will be
liable for all costs, expenses, settlement amounts or other Losses paid or
incurred in connection therewith.

 
14

--------------------------------------------------------------------------------

 
 
(c)          In the event that the Indemnifying Party provides in the
Indemnification Notice that it disputes the claim for indemnification against
it, the Indemnified Party shall have the right to conduct the defense and to
compromise and settle such Third Party Claim, without the prior consent of the
Indemnifying Party. Once such dispute has been finally resolved in favor of
indemnification by a court or other tribunal of competent jurisdiction or by
mutual agreement of the Indemnified Party and Indemnifying Party, subject to the
provisions of Section 7.6.1, the Indemnifying Party shall within 10 days of the
date of such resolution or agreement, pay to the Indemnified Party all Losses
paid or incurred by the Indemnified Party in connection therewith.


(d)          In the event that the Indemnifying Party delivers an
Indemnification Notice pursuant to which it elects to conduct the defense of the
Third Party Claim, the Indemnifying Party shall be entitled to have the
exclusive control over the defense of the Third Party Claim and the Indemnified
Party will cooperate in good faith with and make available to the Indemnifying
Party such assistance and materials as it may reasonably request, all at the
expense of the Indemnifying Party.  The Indemnified Party shall have the right
at its expense to participate in the defense assisted by counsel of its own
choosing.  The Indemnifying Party will not settle the Third Party Claim or cease
to defend against any Third Party Claim as to which it has delivered an
Indemnification Notice (as to which it has assumed responsibility for the Third
Party Claim), without the prior written consent of the Indemnified Party, which
consent will not be unreasonably withheld or delayed; provided, however, such
consent may be withheld if, among other reasons, as a result of such settlement
or cessation of defense, (i) injunctive relief or specific performance would be
imposed against the Indemnified Party, or (ii) such settlement or cessation
would lead to liability or create any financial or other obligation on the part
of the Indemnified Party for which the Indemnified Party is not entitled to
indemnification hereunder.


(e)          If an Indemnified Party refuses to consent to a bona fide offer of
settlement which the Indemnifying Party wishes to accept, which provides for a
full release of the Indemnified Party and its affiliates relating to the Third
Party Claims underlying the offer of settlement and solely for a monetary
payment, the Indemnified Party may continue to pursue such matter, free of any
participation by the Indemnifying Party, at the sole expense of the Indemnified
Party. In such an event, the obligation of the Indemnifying Party shall be
limited to the amount of the offer of settlement which the Indemnified Party
refused to accept plus the reasonable costs and expenses of the Indemnified
Party incurred prior to the date the Indemnifying Party notified the Indemnified
Party of the offer of settlement.


(f)          Notwithstanding clause (d) above, the Indemnifying Party shall not
be entitled to control, but may participate in, and the Indemnified Party shall
be entitled to have sole control over, the defense or settlement of (x) that
part of any Third Party Claim that (i) seeks a temporary restraining order, a
preliminary or permanent injunction or specific performance against the
Indemnified Party, (ii) involves criminal allegations against the Indemnified
Party or (iii) may lead to liability or create any financial or other obligation
on the part of the Indemnified Party for which the Indemnified Party is not
entitled to indemnification hereunder and (y) the entire Third Party Claim if
such Third Party Claim would impose liability on the part of the Indemnified
Party in an amount which is greater than the amount as to which the Indemnified
Party is entitled to indemnification under this Agreement.

 
15

--------------------------------------------------------------------------------

 
 
(g)          A failure by an Indemnified Party to give timely, complete or
accurate notice as provided in this Section 7.4 will not affect the rights or
obligations of any party hereunder except and only to the extent that, as a
result of such failure, any party entitled to receive such notice was deprived
of its right to recover any payment under its applicable insurance coverage or
was otherwise directly and materially damaged as a result of such failure to
give timely notice.


Section 7.5        Right of Offset.  Without limiting any other rights or
remedies available to it, the Purchaser shall be entitled to offset any claim
for indemnity made pursuant to Section 7.2 and in accordance with Section 7.4,
against any Contingent Payment or Top-Up Payment due to Capital C Holdco,
subject to an aggregate limit of $2,750,000; provided, however, the Purchaser
may only exercise such right of offset in respect of claims relating to Losses
actually incurred by a Purchaser Indemnified Party (in which case the amount of
such offset shall be the amount of such actual Loss) or claims actually asserted
by a third party (in which case the amount of the offset shall not exceed the
Purchaser's good faith estimate of the amount of indemnifiable Losses that will
ultimately be payable to a Purchaser Indemnified Party in respect of such
claims).


Section 7.6        Limitations On and Other Matters Regarding Indemnification


7.6.1      Indemnity Cushion and Cap.  Subject to Section 7.6.5, neither Capital
C Holdco nor the Principals shall have any liability to any Purchaser
Indemnified Party with respect to Losses arising out of any of the matters
referred to in Section 7.2 until such time as the amount of such liability shall
exceed $100,000 in the aggregate (in which case Capital C Holdco and the Capital
C Principals shall be liable for all Losses).  Notwithstanding anything to the
contrary herein, subject to Section 7.6.5 below, the maximum aggregate liability
of Capital C Holdco and the Capital C Principals for indemnity payments under
Section 7.2.1 shall be an aggregate amount equal to the sum of (A) $750,000 plus
(B) $2,750,000 of the Contingent Payments and the Top-Up Payments paid or
payable pursuant to this Agreement.


7.6.2      Termination of Indemnification Obligations of Capital C Holdco and
the Capital C Principals.  Subject to Section 7.6.5, the obligation of Capital C
Holdco and the Capital C Principals to indemnify under Section 7.2 hereof shall
terminate on March 31, 2012, except as to matters as to which the Purchaser
Indemnified Party has made a claim for indemnification on or prior to such date,
in which case the right to indemnification with respect thereto shall survive
the expiration of such period until such claim for indemnification is finally
resolved and any obligations with respect thereto are fully satisfied.


7.6.3      Termination of Indemnification Obligations of the Purchaser;
Purchaser Indemnity Cap.  The obligation of the Purchaser to indemnify under
Section 7.3 hereof shall terminate on March 31, 2012, except as to matters as to
which Capital C Holdco or the Capital C Principals have made a claim for
indemnification on or prior to such date, in which case the right to
indemnification with respect thereto for such party shall survive the expiration
of such period until such claim for indemnification is finally resolved and any
obligations with respect thereto are fully satisfied.  Notwithstanding anything
to the contrary herein, the maximum aggregate liability of the Purchaser for
indemnity payments under this Agreement to the Company Indemnified Parties shall
be an aggregate amount equal to $2,750,000.

 
16

--------------------------------------------------------------------------------

 
 
7.6.4      Treatment.  Any indemnity payments by an Indemnifying Party to an
Indemnified Party under this Article VIII shall be treated by the parties as an
adjustment to the Purchase Price.


7.6.5      Exceptions.  Each of the limitations set forth above in this Section
7.6 shall in no event (a) apply to any Losses incurred by a Purchaser
Indemnified Party which relate, directly or indirectly, to (i) any fraudulent
acts committed by Capital C Holdco or the Principals; (ii) any breach of a
representation or warranty contained in Sections 3.1 or 3.3 or any other
provision hereof relating to Taxes, (iii) any indemnification obligation under
Sections 7.2.1(c) or 7.2.1(d)  and (iv) the obligations of Capital C Holdco and
the Capital C Principals set forth in Section 8.1 to pay certain expenses; or
(b) apply to any Losses incurred by a Company Indemnified Party which relate,
directly or indirectly, to (i) any fraudulent acts committed by the Purchaser;
(ii) any indemnification obligation under Section 7.3(c); and (iii) the
Purchaser's obligations set forth in Section 8.1 to pay certain expenses.


7.6.6      Control by MDC Partners. All decisions and determinations to be made
by the Purchaser and/or a Purchaser Indemnified Party under this Article VII
shall be made by MDC Partners in the name of and on behalf of the Purchaser
and/or such other Purchaser Indemnified Party.
 
ARTICLE VIII
MISCELLANEOUS


Section 8.1        Expenses.  Except as otherwise provided in this Agreement,
the Purchaser, on the one hand, and the Capital C Principals, Capital C Holdco
and Communications Holdco, on the other hand, shall pay its or his own expenses
relating to the transactions contemplated by this Agreement, including, without
limitation, the fees and expenses of their respective counsel, financial
advisors and accountants.


Section 8.2        Governing Law; Service of Process and Consent to
Jurisdiction. The interpretation and construction of this Agreement, and all
matters relating hereto (including, without limitation, the validity or
enforcement of this Agreement), shall be governed by the laws of the Province of
Ontario and the laws of Canada applicable therein.


Section 8.3        "Person" Defined.  "Person" shall mean and include an
individual, a company, a joint venture, a corporation (including any non-profit
corporation), an estate, an association, a trust, a general or limited
partnership, a limited liability company, a limited liability partnership, an
unincorporated organization and a government or other department or agency
thereof.


 
17

--------------------------------------------------------------------------------

 

Section 8.4        "Knowledge" Defined.  Where any representation and warranty
contained in this Agreement is expressly specified by reference to the knowledge
of Capital C Holdco or any Capital C Principals, such term shall be limited to
the actual knowledge of the executive officers of Capital C Holdco, Capital C
and the Capital C Principals (if not an individual), and unless otherwise
stated, such knowledge that would have been discovered by the executive officers
of Capital C Holdco, Capital C or the applicable Capital C Principals after
reasonable inquiry.  Where any representation and warranty contained in this
Agreement is expressly specified by reference to the knowledge of the Purchaser,
as the case may be, such term shall be limited to the actual knowledge of the
executive officers of such entity and unless otherwise stated, such knowledge
that would have been discovered by such executive officers after reasonable
inquiry.


Section 8.5        "Affiliate" Defined.  As used in this Agreement, an
"affiliate" of any Person, shall mean any Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with such Person.


Section 8.6        Captions.  The Article and Section captions used herein are
for reference purposes only, and shall not in any way affect the meaning or
interpretation of this Agreement.


Section 8.7        Publicity.  Subject to the provisions of the next sentence,
no party to this Agreement shall, and Capital C Holdco and the Capital C
Principals shall use their reasonable efforts to ensure that no representative
of either of them shall, issue any press release or other public document or
make any public statement relating to this Agreement or the matters contained
herein without obtaining the prior approval of the Purchaser.  Notwithstanding
the foregoing, the foregoing provision shall not apply to the extent that MDC
Partners is required to make any announcement relating to or arising out of this
Agreement by virtue of the securities laws of the United States or Canada or the
rules and regulations promulgated thereunder or other rules of the NASDAQ Stock
Market, Toronto Stock Exchange or the United States Securities and Exchange
Commission or any announcement by any party or the Company pursuant to
applicable law or regulations.


Section 8.8        Notices.  Unless otherwise provided herein, any notice,
request, instruction or other document to be given hereunder by any party to any
other party shall be in writing and shall be deemed to have been given (a) upon
personal delivery, if delivered by hand or courier, (b) three days after the
date of deposit in the mails, postage prepaid, or (c) the next business day if
sent by a prepaid overnight courier service, and in each case at the respective
addresses set forth below or such other address as such party may have fixed by
notice:


If to the Purchaser, addressed to:


c/o MDC Partners Inc.
45 Hazelton Avenue
Toronto, Ontario
Canada M5R 2E3
Attention:  Gavin Swartzman


with a copy to:


c/o MDC Partners Inc.
950 Third Avenue
New York, New York 10022
Attention:  General Counsel

 
18

--------------------------------------------------------------------------------

 

If to Capital C Holdco, to:


340 King Street East, 5th Floor
Toronto, Ontario  M5A 1K8
Attention:          Tony Chapman
Facsimile:          (416) 777-006


with a copy to (which shall not constitute notice):
 
Hughes, Dorsch, Garland, Coles LLP
365 Bay Street, Suite 400
Toronto, Ontario  M5H 2V1
Attention:          Michie T. Garland
Facsimile:          (416) 861-1147
 
If to the Capital C Principals, to:


Victoria Calverley
17455 Dufferin Street, R.R. #2
Newmarket, Ontario  L3Y 4V9


and


Tony Chapman
241 Dawlish Avenue
Toronto, Ontario  M4N 1J2


with a copy to (which shall not constitute notice):
 
Hughes, Dorsch, Garland, Coles LLP
365 Bay Street, Suite 400
Toronto, Ontario  M5H 2V1
Attention:           Michie T. Garland
Facsimile:           (416) 861-1147


Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other parties in the manner herein
provided for giving notice.


Section 8.9        Parties in Interest.  This Agreement may not be transferred,
assigned, pledged or hypothecated by any party hereto, other than by operation
of law.  Any purported such transfer, assignment, pledge, or hypothecation
(other than by operation of law) shall be void and ineffective.  This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, successors and permitted
assigns.

 
19

--------------------------------------------------------------------------------

 
 
Section 8.10     Severability.  In the event any provision of this Agreement is
found to be void and unenforceable by a court of competent jurisdiction, the
remaining provisions of this Agreement shall nevertheless be binding upon the
parties with the same effect as though the void or unenforceable part had been
severed and deleted.


Section 8.11      Counterparts.  This Agreement may be executed in two or more
counterparts or by facsimile transmission, all of which taken together shall
constitute one instrument.


Section 8.12      Entire Agreement.  This Agreement, together with the Schedules
and Exhibits hereto, constitutes the sole, exclusive and only agreements of the
parties hereto pertaining to the subject matter hereof, contains all of the
covenants, conditions and agreements between the parties, express or implied,
whether by statute or otherwise, and sets forth the respective rights, duties
and obligations of each party to the other party as of the date hereof. No oral
understandings, oral statements, oral promises or oral inducements exist.


Section 8.13      Amendments.  This Agreement may not be amended, supplemented
or modified orally, but only by an agreement in writing signed by each of the
parties hereto.


Section 8.14      Third Party Beneficiaries.  Each party hereto intends that
this Agreement shall not benefit or create any right or cause of action in or on
behalf of any Person other than the parties hereto and their respective
successors and assigns as permitted under Section 8.9, except the Purchaser
Indemnified Parties as provided in Article VII hereof and with respect to the
provisions of Section 7.6.6, MDC Partners.


Section 8.15      Use of Terms.  Whenever the context so requires or permits,
all references to the masculine herein shall include the feminine and neuter,
all references to the neuter herein shall include the masculine and feminine,
all references to the plural shall include the singular and all references to
the singular shall include the plural.  Whenever used in this Agreement, the
terms "Dollars" and "$" shall mean Canadian Dollars.


Section 8.16      "Liens" Defined.  With respect to any asset, a "Lien" shall
mean (a) any mortgage, deed of trust, lien, pledge, hypothecation, encumbrance,
charge or security interest in, on or of such asset, (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (other than an operating lease) (or any financial lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.


Section 8.17      No Strict Construction; Representation by Counsel.  The
language used in this Agreement will be deemed to be the language chosen by the
parties hereto to express their mutual intent, and no rule of law or contract
interpretation that provides that in the case of ambiguity or uncertainty a
provision should be construed against the draftsman will be applied against any
party hereto.  The provisions of this Agreement shall be construed according to
their fair meaning and neither for nor against any party hereto irrespective of
which party caused such provisions to be drafted.  Each of the parties
acknowledges that it has been represented by an attorney in connection with the
preparation and execution of this Agreement.
 
*                      *                      *                      *

 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Limited Partnership
Unit Purchase Agreement, on the day and year first above written.



   
MDC PARTNERS INC.
         
By:
/s/ Mitchell Gendel
   
Name:  Mitchell Gendel
   
Title:   General Counsel
         
2265178 ONTARIO LIMITED
         
By:
/s/ Tony Chapman
   
Name:  Tony Chapman
   
Title:    Authorized Officer
     
/s/
 
/s/ Tony Chapman
Witness
 
Tony Chapman
     
/s/
 
/s/ Victoria Calverley
Witness
 
Victoria Calverley
     
/s/
 
/s/ Bennett Klein
Witness
 
Bennett Klein
     
/s/
 
/s/ Tom Clune
Witness
 
Tom Clune
     

 
 
21

--------------------------------------------------------------------------------

 